Case 2:20-cv-01252-WSS Document 26 Filed 04/27/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

DANNY VASALECH,
Plaintiff, Civil Action No. 2:20-cv-1252
Vv. Hon. William S. Stickman IV
POLICE OFFICER JOSEPH LIPPERT and
CITY OF PITTSBURGH,
Defendants.

 

 

MEMORANDUM OPINION

WILLIAM S. STICKMAN IV, United States District Judge

Plaintiff Danny Vasalech (“Vasalech”) filed this action in August of 2020 against City of
Pittsburgh Police Officer Lippert (“Officer Lippert”) and the City of Pittsburgh (‘City of
Pittsburgh”). (ECF No. 1). His allegations stem from various criminal convictions and cases,
but in particular a criminal conviction at CP-02-CR-0003353-2018 in the Court of Common
Pleas of Allegheny County, Criminal Division. That conviction was apparently the result of a
domestic dispute with his wife that led to his children revealing to a social worker in a forensic
setting that Vasalech abused them. Officer Lippert provided testimony during a bail hearing in
the case. (ECF No. 1, F§ 12-25). Vasalech, in his Complaint, has asserted two claims under 42
U.S.C. § 1983. Count I, which is against Officer Lippert, appears to allege three claims: (1) a
malicious prosecution claim under the Fourth Amendment relating to three criminal cases
litigated in the Court of Common Pleas of Allegheny County, Criminal Division in 2017 and
2018; (2) Fourth Amendment claims based on an allegedly fraudulent warrant executed in 2017

or 2018 that did not result in criminal charges; and, (3) Eighth Amendment claims based on the
Case 2:20-cv-01252-WSS Document 26 Filed 04/27/21 Page 2 of 6

initial setting of Vasalech’s bail. (ECF No. 1, § 29). Count II, which is against the City of
Pittsburgh, appears to allege three identical claims. (ECF No. 1, § 34). Defendant City of
Pittsburgh filed a Motion to Dismiss Count II for failure to state a claim. (ECF No. 17).
Briefing is now complete, and the matter is ripe for resolution by the Court.
I. STANDARD OF REVIEW

A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
legal sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). A
plaintiff must allege sufficient facts that, if accepted as true, state a claim for relief that is
plausible on its face. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court must accept all well-pleaded factual
allegations as true and view them in the light most favorable to the plaintiff. See Fowler v.
UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009); see also DiCarlo vy. St. Mary Hosp., 530
F.3d 255, 262-63 (3d Cir. 2008).

The “plausibility” standard required for a complaint to survive a motion to dismiss is not
akin to a “probability” requirement, but asks for more than sheer “possibility.” Iqbal, 556 U.S.
at 678 (citing Twombly, 550 U.S. at 556). In other words, the complaint’s factual allegations
must be enough to raise a right to relief above the speculative level, on the assumption that all
the allegations are true even if doubtful in fact. Twombly, 550 U.S. at 555. Facial plausibility is
present when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendants are liable for the misconduct alleged. Iqbal, 556 U.S. at 678. Even
if the complaint’s well-pleaded facts give rise to a plausible inference, that inference alone will
not entitle the plaintiff to relief. Jd at 682. The complaint must support the inference with facts

to plausibly justify that inferential leap. Id.
Case 2:20-cv-01252-WSS Document 26 Filed 04/27/21 Page 3 of 6

“[A] motion to dismiss may be granted only if, accepting all well-pleaded allegations in
the complaint as true and viewing them in the light most favorable to the plaintiff, a court finds
that plaintiff's claims lack facial plausibility.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84
(3d Cir. 2011). Although this Court must accept the allegations in the Complaint as true, it is
“not compelled to accept unsupported conclusions and unwarranted inferences, or a legal
conclusion couched as a factual allegation.” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir.
2007) (citations omitted).

YI. ANALYSIS

42 U.S.C. § 1983 provides a cause of action against any person who, acting under the
color of state law, deprives another of his or her federal rights, and, under certain circumstances,
the municipal employer and/or supervisor of such a person. To obtain relief under § 1983, a
plaintiff must make a two-prong showing: (1) that s/he suffered a violation of a right secured by
the Constitution and laws of the United States; and, (2) that the alleged deprivation was
committed by a person acting under the color of state law. See Karns y. Shanahan, 879 F.3d
504, 520 (3d Cir. 2018) (citations omitted).

A municipality “may not be sued under § 1983 for an injury inflicted solely by its
employees or agents.” Monell v. Dep't of Soc. Servs. of New York, 436 U.S. 658, 694 (1978). A
municipality cannot be held liable for the unconstitutional acts of its employees on a theory of
respondeat superior. Id. at 691. Rather, “under § 1983, local governments are responsible only
for ‘their own illegal acts.’” Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting Pembaur v.
City of Cincinnati, 475 U.S. 469, 479 (1986)) (emphasis in original). In order to prove a § 1983
claim against a municipality, a plaintiff must demonstrate that his constitutional deprivations

were caused by an official policy or custom of the municipality or a failure by the municipality
Case 2:20-cv-01252-WSS Document 26 Filed 04/27/21 Page 4 of 6

to train its employees. Id; Bd. of Cty. Comm'rs of Bryan Cty. v. Brown, 520 U.S. 397, 403
(1997); City of Canton v. Harris, 489 U.S. 378, 388 (1989). A municipal policy is “a ‘statement,
ordinance, regulation, or decision officially adopted and promulgated by [a local governing]
body's officers.’” Simmons vy. City of Philadelphia, 947 F.2d 1042, 1059 (3d Cir. 1991)
(alteration in original) (quoting Monell, 436 U.S. at 690). A custom, on the other hand, “is an act
‘that has not been formally approved by an appropriate decisionmaker,’ but that is ‘so
widespread as to have the force of law.’” Natale v. Camden Cty. Corr. Facility, 318 F.3d 575,
584 (citation omitted).

A municipality may be held liable under § 1983 only when the enforcement of the
municipal policy or practice was the “moving force” behind the violation of a plaintiff's federal
protected right. The policy or practice requirement is intended to “distinguish acts of the
municipality from the acts of the employee for which the municipality is actually responsible.”
Pembaur, 475 U.S. at 479. A municipal policy or practice may be established one of two ways
(1) through a decisionmaker possessing final authority issuing an official proclamation, policy,
or edict, or (2) a course of conduct where such practices are permanently well-settled. McTernan
y. City of York, PA, 564 F.3d 636, 658 (3d Cir. 2009) (citation omitted). As to the latter, a
practice (or custom) requires both proof of knowledge and acquiescence by the decisionmaker.
Id. at 658. This is especially true when the alleged practice is a failure to train, where the failure
must reflect a “conscious” or “deliberate” choice by the municipality. See Kneipp v. Tedder, 95
F.3d 1199, 1212 (3d Cir. 1996) (citing City of Canton, 489 U.S. at 389) (recognizing a failure to

properly train may be considered a “policy” under Monell)).
Case 2:20-cv-01252-WSS Document 26 Filed 04/27/21 Page 5 of 6

The facts pled in support of Vasalech’s claims against the City of Pittsburgh are scant.
There are only two factual allegations that relate to the City of Pittsburgh. They are set forth in
Paragraphs 9 and 27 of the Complaint, and they state as follows:

9. The defendant City of Pittsburgh is a municipal corporation
organized under the laws of the Commonwealth of Pennsylvania. At all times
relevant hereto, the defendant City of Pittsburgh, acting through the City of
Pittsburgh Police Department, was responsible for the policy, practice,
supervision, implementation, and conduct of all City of Pittsburgh Police officers,
and was responsible for the appointment, training, supervision, discipline, and
retention and conduct of all City of Pittsburgh Police officers. In addition, at all
times relevant hereto, the defendant City of Pittsburgh was responsible for
enforcing the rules of the City of Pittsburgh Police Department, and for ensuring
that the City of Pittsburgh Police Department personnel obey the laws of the
United States and the Commonwealth of Pennsylvania.

27. At all times relevant hereto, the defendant City of Pittsburgh,
acting through the City of Pittsburgh Police Department, was responsible for the
policy, practice, supervision, implementation, and conduct of all City of
Pittsburgh Police officers, and was responsible for the appointment, training,
supervision, discipline, and retention and conduct of all City of Pittsburgh Police
officers. In addition, at all times relevant hereto, the defendant City of Pittsburgh
was responsible for enforcing the rules of the City of Pittsburgh Police
Department, and for ensuring that the City of Pittsburgh Police Department
personnel obey the laws of the United States and the Commonwealth of
Pennsylvania. In regard to Officer Lippert and the matters set forth herein and
other, similar matters involving Officer Lippert, the defendant City of Pittsburgh
has failed in its responsibilities.

(ECF No. 1, §f 9, 27). Notably, within Count II, there are absolutely no specific allegations
about the City of Pittsburgh.

Vasalech has completely failed to offer sufficient facts to plausibly identify a policy or
practice attributable to the City of Pittsburgh. Furthermore, no specific facts are set forth in the
Complaint that would support a failure-to-train claim. The Complaint is woefully deficient in
regards to any Monell claim; it falls completely short of containing any of the necessary elements
of a Monell claim against the City of Pittsburgh. Vasalech must provide some factual grounds

for relief which “requires more than labels and conclusions, and a formulaic recitation of the
Case 2:20-cv-01252-WSS Document 26 Filed 04/27/21 Page 6 of 6

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Accordingly, Count II
against the City of Pittsburgh is dismissed without prejudice for failure to state a claim.
Vasalech will be given a chance to amend Count II.!

By Order of Court to follow, the City of Pittsburgh’s Motion to Dismiss will be granted.

Vasalech will be afforded twenty-one days to file a First Amended Complaint as to Count II.

BY THE,COURT:

tara QIU Sor

WILLIAM 8S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 

‘The Court recognizes that the United States Court of Appeals for the Third Circuit has held that
in civil rights cases a court must give a plaintiff the opportunity to amend a deficient complaint
when dismissing a case for failure to state a claim — regardless of whether the plaintiff requests
to do so — unless doing so would be inequitable or futile. See Fletcher-Harlee Corp. v. Ponte
Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2017). Plaintiff has attached a proposed
Amended Complaint to his Response to the City of Pittsburgh’s Motion. (ECF No. 22-2).
Therein, Plaintiff has attempted to articulate a Monell claim in the new proposed Paragraphs —
28, 29, and 30 — and, therefore, he will be given the opportunity to file a First Amended
Complaint as to Count II as he appears to wish to do so.
